Title: From James Madison to James Monroe, 9 December 1785
From: Madison, James
To: Monroe, James


Dear Sir
Richmd. Decr. 9. 1785
Supposing that you will be at New York by the time this reaches it I drop a few lines for the post of today. Mr. Jones tells me he informed You that a substitute had been brought forward to the commercial propositions which you left on the carpet. The subject has not since been called up. If any change has taken place, in the mind of the House, it has not been unfavorable to the idea of confiding to Congress a power over trade. I am far from thinking however that a perpetual power can be made palatable at this time. It is more probable that the other idea of a Convention of Commissrs
   to Annapolis.
 from the States for deliberating on the state of commerce and the degree of power which ought to be lodged in Congress, will be attempted. Should it fail in the House, it is possible that a revival of the printed propositions with an extension of their term to twenty five years, will be thought on by those who contend that something of a general nature ought to be done. My own opinion is unaltered. The propositions for a State effort have passed and a bill is orderd in, but the passage of the bill will be a work of difficulty & uncertainty; many having acquiesced in the preliminary stages who will strenuously oppose the measure in its last stages. No decisive vote has been yet taken on the Assize bill. I conceive it to be in some danger, but that the chance is in its favour. The case of the British debts will be introduced in a day or two. We have got through more than half of the Revisal. The Criminal bill has been assaile[d] on all sides. Mr. Mercer has proclaim’d unceasing hostility against it. Some alterations have been made, & others probably will be made, but I think the main principle of it will finally triumph over all opposition. I had hoped that this Session wd. have finished the code, but a vote agst. postponing the further consideration of it till the next, was carried by so small a Majority that I perceive it will be necessary to contend for nothing more than a few of the more important bills, leaving the residue of them for another year. My proposed amendment to the report on the Memorial of Kentucky, was agreed to in a Committee of the whole without alteration, and with very few dissents. It lies on the table for the ratification of the House. The members from that district have become extremely cold on the subject of an immediate separation. The half tax is postponed till March & the Sepr. tax bill Novr. next. Not a word has passed in the House as to a paper emission. I wish to hear from you on your arrival at N. Y. and to receive in particular whatever you may be at liberty to disclose with regard to the Treaty of peace, &c. with G. B. Mr. Jones wishes you to accept this as on his acct. as well as mine. He sent C. Griffins order on the bank by the last post and hopes you red. it at Fredg. Col. Grayson will no doubt have left you. I have omitted for some time writing to him on a supposition that I should be too late. I am Dr. Sir Yrs. Affecly.

J. Madison Jr.
